Appeal by Lucian Baynes from a judgment of the Supreme Court, Queens County, entered November 3, 1969, which summarily adjudged him guilty of criminal contempt of court and sentenced him to a 30-day jail term and a fine of $250, plus further confinement should the fine not be paid. Judgment modified, on the law, by striking therefrom the $250 fine and the further alternative confinement. As so modified, judgment affirmed, without costs (Williams v. Illinois, 399 U. S. 235). Rabin, P. J., Hopkins, Munder, Martuscello and Brennan, JJ., concur.